 Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.1 Filed 06/09/21 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

SHANNON O’NEILL,                          )
                                          )
                                          )   Case No.
                   Plaintiff,             )
                                          )   COMPLAINT FOR
                                          )
      v.                                  )   VIOLATION OF THE
                                          )   FEDERAL SECURITIES LAWS
MILLENDO THERAPEUTICS, INC.,              )
                                          )   JURY TRIAL DEMANDED
CAROLE L. NUECHTERLEIN,                   )
JAMES M. HINDMAN, GEOFF                   )
                                          )
NICHOL, CAROL G. GALLAGHER,               )
HABIB J. DABLE, JULIA C.                  )
                                          )
OWENS, MARY LYNNE HEDLEY,                 )
LOUIS J. ARCUDI III, and JOHN             )
                                          )
HOWE, III,                                )
                                          )
                   Defendants.            )
                                          )

      Plaintiff Shannon O’Neill (“Plaintiff”), upon information and belief,

including an examination and inquiry conducted by and through her counsel,

except as to those allegations pertaining to Plaintiff, which are alleged upon

personal belief, alleges the following for her Complaint:

                NATURE AND SUMMARY OF THE ACTION

      1.     Plaintiff brings this action against Millendo Therapeutics, Inc.

(“Millendo” or the “Company”) and the members of its Board of Directors (the

“Board” or the “Individual Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§

78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9,
 Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.2 Filed 06/09/21 Page 2 of 18




17 C.F.R. § 240.14a-9, arising out of their attempt to merge the Company with

Tempest Therapeutics, Inc. (“Tempest”) through Millendo’s subsidiary Mars

Merger Corp. (the “Proposed Transaction”).

      2.     On March 29, 2021, Millendo announced that it had entered into an

Agreement and Plan of Merger pursuant to which, Millendo stockholders will own

approximately 18.5% of the outstanding shares of the combined company upon

closing of the deal and former Tempest stockholders will own approximately

81.5% of the outstanding shares of the combined company.

      3.     On May 11, 2021, Millendo filed a Form 424B3 (the “Prospectus”)

with the SEC. The Prospectus is materially deficient and misleading because, inter

alia, it fails to disclose material information regarding: (i) the Company’s and

Tempest’s financial projections and the financial analyses performed by the

Board’s financial advisor, SVB Leerink LLC (“SVB Leerink”); and (ii) potential

conflicts of interest faced by SVB Leerink. Defendants authorized the issuance of

the false and misleading Prospectus in violation of Sections 14(a) and 20(a) of the

Exchange Act.

      4.     Without additional information, the Prospectus is materially

misleading in violation of the federal securities laws.




                                         -2-
 Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.3 Filed 06/09/21 Page 3 of 18




                           JURISDICTION AND VENUE

      5.     This Court has jurisdiction over the claims asserted herein for

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9

promulgated thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. §

78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

      6.     This Court has jurisdiction over the defendants because each

defendant is either a corporation that conducts business in and maintains operations

within this District or is an individual with sufficient minimum contacts with this

District so as to make the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.

      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable

conduct took place, where most of the documents are electronically stored, and

where the evidence exists. Millendo is headquartered in this District. Moreover,

each of the Individual Defendants, as Company officers or directors, has extensive

contacts within this District.

                                   THE PARTIES

      8.     Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of Millendo.




                                          -3-
 Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.4 Filed 06/09/21 Page 4 of 18




      9.    Defendant Millendo is a Delaware corporation with its principal

executive offices located at 110 Miller Avenue, Suite 100, Ann Arbor, Michigan

48104. Millendo’s common stock trades on the NASDAQ Global Select Market

under the ticker symbol “MLND.”

      10.   Defendant Carole L. Nuechterlein has served as a director of the

Company since March 2017.

      11.   Defendant James M. Hindman has served as a director of the

Company since June 2016.

      12.   Defendant Geoff Nichol has served as a director of the Company

since December 2019.

      13.   Defendant Carol G. Gallagher has served as a director of the

Company since September 2012.

      14.   Defendant Habib J. Dable has served as a director of the Company

since September 2018.

      15.   Defendant Julia C. Owens has served as Executive Chair of the Board

since February 1, 2021, and a director of the Company since its inception in 2012.

      16.   Defendant Mary Lynne Hedley has served as a director of the

Company since March 2017.




                                       -4-
 Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.5 Filed 06/09/21 Page 5 of 18




      17.   Defendant Louis J. Arcudi III has served as Chief Executive Officer,

President, Principal Executive Officer, and a director of the Company since

February 1, 2021.

      18.   Defendant John Howe, III has served as a director of the Company

since June 2015.

      19.   Defendants identified in paragraphs 10-18 are referred to herein as the

“Board” or the “Individual Defendants.”

      20.   Relevant non-party Tempest is a clinical-stage oncology company

focused on leveraging its scientific understanding of cancer biology and medicinal

chemistry to develop and advance novel orally available therapies for the treatment

of solid tumors.    Tempest’s principal executive offices are located at 7000

Shoreline Court, Suite 275, South San Francisco, California 94080.

                       SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

      21.   Millendo is a biopharmaceutical company that was previously

primarily focused on developing novel treatments for endocrine diseases where

current therapies do not exist or are insufficient. In April 2020, the Board decided

to discontinue the development of livoletide, an unacylated ghrelin analogue, as a

potential treatment for Prader-Willi syndrome (“PWS”) based upon results from its

Phase 2b trial. In addition, in June 2020, the Board decided to cease investing in




                                       -5-
 Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.6 Filed 06/09/21 Page 6 of 18




the development of nevanimibe as a potential treatment for classic congenital

adrenal hyperplasia, (“CAH”) based on an interim review of data from its Phase 2b

trial.    Finally, in January 2021, the Board also decided to discontinue the

investment in MLE-301, a neurokinin 3 receptor (“NK3R”) antagonist Millendo

was developing for the treatment of menopausal vasomotor symptoms (“VMS”),

based on an analysis of the pharmacokinetic and pharmacodynamic data from the

ongoing single ascending dose portion of the Phase 1 study conducted in healthy

male volunteers. Given Millendo’s limited expected financing options, it began

exploring an expanded range of strategic alternatives that included, but was not

limited to, the potential sale or merger of Millendo or its assets.

         22.   On March 29, 2021, Millendo and Tempest issued a joint press release

announcing the Proposed Transaction which states, in relevant part:

         SOUTH SAN FRANCISCO, Calif. & ANN ARBOR, Mich.----
         Tempest Therapeutics, Inc. (“Tempest”), a privately-held clinical-
         stage oncology company developing potentially first-in-class
         therapeutics that combine both targeted and immune-mediated
         mechanisms, and Millendo Therapeutics, Inc. (Nasdaq: MLND)
         (“Millendo”), announced today that they have entered into a definitive
         agreement under which Millendo will merge with Tempest in an all-
         stock transaction. The combined company will focus on advancing
         Tempest’s oncology pipeline of small molecule therapeutics that have
         the potential to address a wide range of tumors. Upon shareholder
         approval, the combined company is expected to operate under the
         name Tempest Therapeutics and trade on the Nasdaq Capital Market
         under the ticker symbol TPST.

         In support of the merger, Tempest has secured commitments from a
         premier syndicate of healthcare investors comprised of Versant



                                         -6-
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.7 Filed 06/09/21 Page 7 of 18




    Ventures, Rock Springs Capital, F-Prime Capital, Monashee
    Investment Management, Quan Capital, Lyfe Capital, Maven
    Investment Partners US, Lilly Asia Ventures and Eight Roads
    Ventures for a $30 million PIPE financing that is expected to close
    concurrent with the completion of the merger. Together with the cash
    expected from both companies at closing, the net proceeds of the
    merger and financing are expected to fund the further development of
    Tempest’s three oncology programs and operate the company into
    early 2023. The financing and merger are expected to close in the first
    half of 2021.

    “We are very pleased to announce this proposed merger with
    Millendo Therapeutics, which will facilitate the advancement of our
    broad pipeline of targeted oncology programs, including TPST-1495
    and TPST-1120, which are both progressing in the clinic with
    encouraging early signs of clinical benefit,” said Tom Dubensky,
    Ph.D., chief executive officer of Tempest. “Together with our
    recently announced clinical collaboration with Roche to investigate
    TPST-1120 in a randomized frontline hepatocellular carcinoma study,
    this has been a highly productive quarter for Tempest that sets the
    stage for additional potential catalysts from our proprietary oncology
    programs. The transition of Tempest to a public company enhances
    our ability to fund these potentially important product candidates, as
    well as consider additional programs with exciting new targets.”

    Tempest’s oncology pipeline is led by two clinical programs, TPST-
    1495 and TPST-1120, with broad potential across multiple tumor
    types. TPST-1495 is an antagonist selective for two receptors in the
    prostaglandin (PGE2) pathway, EP2 and EP4, which promote both
    tumor growth and the proliferation of suppressive immune cell
    populations. Tempest is currently evaluating the safety, tolerability,
    pharmacokinetics, pharmacodynamics, and preliminary anti-tumor
    activity of TPST-1495 in a multicenter Phase 1a/1b dose and schedule
    optimization study in patients with advanced solid tumors, with a
    focus on known prostaglandin-driven tumors such as colorectal
    cancer, lung adenocarcinoma and urothelial cancer. Tempest expects
    to report topline data from this study prior to the end of 2021, as well
    as data from planned monotherapy dose expansion and combination
    studies in 2022. TPST-1120 is designed to be a selective antagonist
    of proliferator-activated receptor alpha (PPAR⍺) which is a



                                     -7-
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.8 Filed 06/09/21 Page 8 of 18




    transcription factor that regulates the expression of target genes that
    promote angiogenesis and enable a cellular metabolic pathway known
    as fatty acid oxidation. TPST-1120 has completed monotherapy dose
    escalation and is progressing through a combination dose escalation
    study with nivolumab. This summer, Tempest expects F. Hoffmann-
    La Roche Ltd to initiate a global, randomized Phase 1b/2 clinical
    study in combination with the standard-of-care first-line regimen of
    atezolizumab and bevacizumab in patients with advanced or
    metastatic HCC not previously treated with systemic therapy,
    pursuant to a recently announced collaboration between the
    companies. Tempest expects to report topline data from this study by
    year-end 2022.

    “Millendo Therapeutics’ strategic review was a thorough and
    thoughtful process. We believe we have found a partner that offers
    not only the greatest value for our existing shareholders but also
    promising targeted oncology product candidates for patients living
    with cancer,” said Louis Arcudi, chief executive officer of Millendo.

    About the Proposed Merger

    Millendo stockholders are expected to own approximately 18.5% of
    the combined company and pre-merger Tempest stockholders will
    own approximately 81.5% of the combined company. The percentage
    of the combined company that Millendo’s stockholders will own as of
    the close of the transaction is subject to adjustment based on the
    amount of Millendo’s net cash at the closing date.

    Upon closing of the transaction, Millendo will be renamed Tempest
    Therapeutics, Inc. and will be headquartered in South San Francisco,
    CA. Stephen Brady and Tom Dubensky, Ph.D., will serve as chief
    executive officer and president, respectively, of the combined
    company. The merger agreement provides that the Board of Directors
    of the combined company will be comprised of seven members. The
    merger agreement has been approved by the Board of Directors of
    each company, and the transaction is expected to close in the first half
    of 2021, subject to approvals by the stockholders of each company,
    the effectiveness of a Prospectus filed with the U.S. Securities and
    Exchange Commission to register the shares of Millendo common




                                     -8-
 Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.9 Filed 06/09/21 Page 9 of 18




      stock to be issued in connection with the merger, the completion of a
      PIPE financing, and other customary closing conditions.

      SVB Leerink is serving as the exclusive financial advisor to Millendo
      and WilmerHale is serving as legal counsel. Piper Sandler is serving
      as the exclusive financial advisor to Tempest and Sidley Austin is
      serving as legal counsel.

The Prospectus Misleads Millendo Stockholders by Omitting Material
Information

      23.   On May 11, 2021, Millendo filed the materially misleading and

incomplete Prospectus with the SEC.           Designed to convince Millendo’s

stockholders to vote in favor of the Proposed Transaction, the Prospectus is

rendered misleading by the omission of critical information concerning: (i) the

Company’s and Tempest’s financial projections and the financial analyses

performed by the Board’s financial advisor, SVB Leerink; and (ii) potential

conflicts of interest faced by SVB Leerink.

Material Omissions Concerning the Company’s and Tempest’s Financial
Projections and SVB Leerink’s Financial Analyses

      24.   The Prospectus omits material information regarding the Company’s

and Tempest’s financial projections.

      25.   The Prospectus sets forth that in connection with rendering its fairness

opinion, SVB Leerink reviewed “certain internal information, primarily related to

expense forecasts, furnished to SVB Leerink by the managements of Millendo and

Tempest, respectively, and approved for SVB Leerink’s use by Millendo[.]”




                                       -9-
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.10 Filed 06/09/21 Page 10 of 18




Prospectus at 120.      The Prospectus fails, however, to disclose any financial

projections for Millendo or Tempest, including the expense forecasts provided to

SVB Leerink by Millendo and Tempest management.

      26.    The Prospectus also fails to disclose SVB Leerink’s basis for

attributing an equity value of $158,400,000 to Tempest, inclusive of $30,000,000

in committed concurrent financing by new and existing investors. Id. at 121.

      27.    Additionally, the Prospectus fails to disclose any liquidation analysis

for Millendo or quantification of the projected cash available to Millendo

stockholders in a liquidation.

      28.    The Prospectus also omits material information regarding SVB

Leerink’s financial analyses.

      29.    The Prospectus describes SVB Leerink’s fairness opinion and the

various valuation analyses performed in support of its opinion. However, the

description of SVB Leerink’s fairness opinion and analyses fails to include key

inputs and assumptions underlying these analyses. Without this information, as

described below, Millendo’s public stockholders are unable to fully understand

these analyses and, thus, are unable to determine what weight, if any, to place on

SVB Leerink’s fairness opinion in determining whether to vote in favor of the

Proposed Transaction.




                                       - 10 -
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.11 Filed 06/09/21 Page 11 of 18




      30.    With respect to SVB Leerink’s Tempest Therapeutics Valuation

Analysis – Selected Biopharma Initial Public Offering Step-Ups, Tempest

Therapeutics Valuation Analysis – Selected Biopharma Initial Public Offerings,

and Tempest Therapeutics Valuation Analysis – Selected Biopharma Public

Companies, the Prospectus fails to disclose SVB Leerink’s basis for selecting the

companies observed, including with respect to the individual companies’ financial

and operating characteristics.

      31.    With respect to SVB Leerink’s Tempest Therapeutics Valuation

Analysis – Selected Biopharma Public Companies, the Prospectus fails to disclose:

(i) the fully-diluted outstanding shares utilized; and (ii) SVB Leerink’s basis for

applying a 25% liquidity discount.

      32.    Without such undisclosed information, Millendo stockholders cannot

evaluate for themselves whether the financial analyses performed by SVB Leerink

were based on reliable inputs and assumptions or whether they were prepared with

an eye toward ensuring that a positive fairness opinion could be rendered in

connection with the Proposed Transaction. In other words, full disclosure of the

omissions identified above is required in order to ensure that stockholders can fully

evaluate the extent to which SVB Leerink’s opinion and analyses should factor

into their decision whether to vote in favor of or against the Proposed Transaction.




                                       - 11 -
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.12 Filed 06/09/21 Page 12 of 18




      33.    The omission of this material information renders certain portions of

the Prospectus materially misleading, including, inter alia, the following sections

of the Prospectus: “Opinion of Millendo’s Financial Advisor” and “Millendo

Reasons for the Merger.”

Material Omissions Concerning SVB Leerink’s Potential Conflicts of Interest

      34.    The Prospectus fails to disclose material information concerning the

potential conflicts of interest faced by SVB Leerink.

      35.    The Prospectus states:

      SVB Leerink LLC is a full-service securities firm engaged in
      securities trading and brokerage activities as well as investment
      banking and financial advisory services. SVB Leerink has provided
      certain investment banking services to Millendo from time to time, for
      which it has received compensation. In the ordinary course of
      business, SVB Leerink and its affiliates may, in the future, provide
      commercial and investment banking services to Millendo, Tempest or
      their respective affiliates and would expect to receive customary fees
      for the rendering of such services.

Id. at 125. Yet, the Prospectus fails to disclose the details of the investment

banking services SVB Leerink provided to Millendo, and the related compensation

received.

      36.    Additionally, the Prospectus fails to disclose the details of any

services SVB Leerink provided to Tempest or its affiliates in the previous two

years, including the timing and nature of any services provided, as well as the




                                       - 12 -
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.13 Filed 06/09/21 Page 13 of 18




related compensation SVB Leerink received or expects to receive for any services

provided.

      37.    Full disclosure of investment banker compensation and all potential

conflicts is required due to the central role played by investment banks in the

evaluation, exploration, selection, and implementation of strategic alternatives.

      38.    The omission of this material information renders certain portions of

the Prospectus materially misleading, including, inter alia, the following section of

the Prospectus “Opinion of Millendo’s Financial Advisor.”

      39.    Accordingly, Plaintiff seeks injunctive and other equitable relief to

prevent the irreparable injury that Company stockholders will continue to suffer

absent judicial intervention.


                                CLAIMS FOR RELIEF

                                       COUNT I

      Claims Against All Defendants for Violations of Section 14(a) of the
           Exchange Act and Rule 14a-9 Promulgated Thereunder

      40.    Plaintiff repeats all previous allegations as if set forth in full.

      41.    During the relevant period, defendants disseminated the false and

misleading Prospectus specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they

were made, not misleading in violation of Section 14(a) of the Exchange Act and

SEC Rule 14a-9 promulgated thereunder.


                                         - 13 -
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.14 Filed 06/09/21 Page 14 of 18




      42.      By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the

Prospectus. The Prospectus was prepared, reviewed, and/or disseminated by the

defendants. It misrepresented and/or omitted material facts, including material

information about the Company’s and Tempest’s financial projections, the

financial analyses performed by SVB Leerink, and potential conflicts of interest

faced by SVB Leerink.          The defendants were at least negligent in filing the

Prospectus with these materially false and misleading statements.

      43.      The omissions and false and misleading statements in the Prospectus

are material in that a reasonable stockholder would consider them important in

deciding how to vote on the Proposed Transaction.

      44.      By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      45.      Because of the false and misleading statements in the Prospectus,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is

corrected.

                                        COUNT II

             Claims Against the Individual Defendants for Violations of
                        Section 20(a) of the Exchange Act

      46.      Plaintiff repeats all previous allegations as if set forth in full.



                                           - 14 -
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.15 Filed 06/09/21 Page 15 of 18




      47.    The Individual Defendants acted as controlling persons of Millendo

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By

virtue of their positions as officers and/or directors of Millendo, and participation

in and/or awareness of the Company’s operations and/or intimate knowledge of the

false statements contained in the Prospectus filed with the SEC, they had the power

to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

      48.    Each of the Individual Defendants was provided with or had unlimited

access to copies of the Prospectus and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be

corrected.

      49.    In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,

therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised

the same. The Prospectus at issue contains the unanimous recommendation of

each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Prospectus.




                                        - 15 -
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.16 Filed 06/09/21 Page 16 of 18




      50.   In addition, as the Prospectus sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing,

and approving the Proposed Transaction. The Prospectus purports to describe the

various issues and information that they reviewed and considered—descriptions

the Company directors had input into.

      51.   By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.

      52.   As set forth above, the Individual Defendants had the ability to

exercise control over and did control a person or persons who have each violated

Section 14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and

omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

direct and proximate result of defendants’ conduct, Millendo’s stockholders will be

irreparably harmed.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in her favor on behalf of Millendo, and against

defendants, as follows:

      A.    Preliminarily and permanently enjoining defendants and all persons

            acting in concert with them from proceeding with, consummating, or




                                        - 16 -
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.17 Filed 06/09/21 Page 17 of 18




           closing the Proposed Transaction and any vote on the Proposed

           Transaction;

     B.    In the event defendants consummate the Proposed Transaction,

           rescinding it and setting it aside or awarding rescissory damages to

           Plaintiff;

     C.    Directing the Individual Defendants to disseminate a Prospectus that

           does not contain any untrue statements of material fact and that states

           all material facts required in it or necessary to make the statements

           contained therein not misleading;

     D.    Declaring that defendants violated Sections 14(a) and/or 20(a) of the

           Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

     E.    Awarding Plaintiff the costs of this action, including reasonable

           allowance for Plaintiff’s attorneys’ and experts’ fees; and

     F.    Granting such other and further relief as this Court may deem just and

           proper.




                                     - 17 -
Case 2:21-cv-11353-BAF-DRG ECF No. 1, PageID.18 Filed 06/09/21 Page 18 of 18




                                 JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: June 9, 2021                                 WEISSLAW LLP


                                               By /s/ Richard A. Acocelli
                                                  Richard A. Acocelli
                                                  1500 Broadway, 16th Floor
OF COUNSEL                                        New York, New York 10036
                                                  Tel: (212) 682-3025
BRAGAR EAGEL & SQUIRE, P.C.
Alexandra B. Raymond                              Fax: (212) 682-3010
810 Seventh Avenue, Suite 620                     Email: racocelli@weisslawllp.com
New York, NY 10019
Tel: (646) 860-9158
Fax: (212) 214-0506                                 Attorneys for Plaintiff
Email: raymond@bespc.com
Attorneys for Plaintiff




                                           - 18 -
